Citation Nr: 1202722	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-46 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to April 11, 2002 for an award of a 50 percent evaluation for bipolar disorder, including due to Clear and Unmistakable Error (CUE) in a July 1980 RO rating decision. 


REPRESENTATION

Appellant represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to September 1977.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied a claim for an earlier effective date than April 11, 2002 for the award of a 50 percent disability evaluation for service-connected bipolar disorder; and a claim for increased evaluation beyond 50 percent for bipolar disorder. Whereas the Veteran filed a timely Notice of Disagreement (NOD) with these issues, and a Statement of the Case (SOC) was issued on both matters, the Veteran's attorney of record completed a VA Form 9 (Substantive Appeal) indicating that the Veteran only intended to appeal the earlier effective date claim, and did not want to pursue the issue of an increased rating. Since then, the RO has considered this case accordingly.

In July 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board, a transcript of which is           on file. Thereafter, in August 2011, the Veteran's attorney provided additional items of evidence, consisting of service treatment records and personnel records, along with a waiver of RO initial consideration of this material. Hence, the new evidence is accepted for inclusion into the record. See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).

There are additional matters that while not formally on appeal, must be referred to the RO for initial adjudication as the Agency of Original Jurisdiction (AOJ). In this regard, the Veteran's May 2009 NOD observed that he had been granted Social Security Administration (SSA) disability benefits rendering him unemployable. This statement raises an informal claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). See e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and furthermore submits evidence of unemployability, VA must consider entitlement to a TDIU). 
Moreover, as to another claim requiring RO initial consideration, the Veteran's attorney in June 2011 correspondence requested that the RO "reinstate" the appeal to the Board as to the issue of an increased evaluation for bipolar disorder. The statement was offered a substantial time period after the Veteran's attorney had formally withdrawn this claim from appellate consideration on the November 2009 VA Form 9 provided. Of particular importance, the request also is dated well outside the guidelines for filing a timely Substantive Appeal under 38 C.F.R. 20.302 (within either 60-days from issuance of SOC, or one-year from notification of the decision under review). The Board thus cannot consider the appeal of an increased rating for bipolar disorder to be reinstated. However, the Board will refer for RO initial adjudication a new claim for increased rating for this condition.    

Accordingly, the Veteran's claims for TDIU, and increased rating for bipolar disorder are referred to the RO for appropriate action.  


FINDINGS OF FACT

1. The RO undertook action to increase the evaluation for bipolar disorder from         30 to 50 percent effective April 11, 2002 through a December 2002 rating decision, from which the Veteran did not then undertake a timely appeal. He cannot now collaterally attack that rating action. 

2. Through a July 1980 rating decision, the RO granted the Veteran's claim for service connection for manic depressive illness, manic type (in later decisions recharacterized as bipolar disorder), with an initial 10 percent evaluation effective June 13, 1979. 

3. The RO's July 1980 rating decision was not factually flawed or undebatably erroneous to the extent it did not apply the provisions of 38 C.F.R. § 4.131 (1980), which would have warranted assignment of a minimum 50 percent disability evaluation for discharge from service for psychiatric disability incurred due to traumatic circumstances. 

4. However, the July 1980 RO rating decision was the product of manifest legal error in its failure to apply the pertinent rating criteria which would have warranted assignment of an initial 30 percent evaluation for the Veteran's psychiatric condition. 


CONCLUSIONS OF LAW

1. The claim for an earlier effective date than April 11, 2002 for the assignment of a 50 percent evaluation for bipolar disorder, including based upon alleged CUE in a July 1980 RO rating decision that assigned an initial 10 percent evaluation for service-connected psychiatric disability, is denied. 38 U.S.C.A. § 5109A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011). See also Rudd v. Nicholson,            20 Vet. App. 296 (2006).

2. However, there was CUE manifested in the July 1980 RO rating decision granting service connection for a psychiatric disability, to the extent it did not assign an initial 30 percent disability evaluation. 38 U.S.C.A. § 5109A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In the case at hand, as to be explained in greater detail below, the Veteran cannot directly contest the assigned effective date of April 11, 2002 for the award of a      50 percent evaluation for bipolar disorder, given that this assigned effective date is the subject of a now final December 2002 RO rating decision. See Rudd v. Nicholson, supra. In light of this procedural hurdle, no further evidentiary development of the Veteran's claim could possibly be of assistance to him.         Thus, the VCAA duties to notify and assist essentially are inapplicable. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Board further points out that to the extent the Veteran's earlier effective date claim is premised upon a theory of CUE, that also does not mean imposition of the VCAA notice requirement. The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA do not apply to CUE claims.        See Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc). See also 38 U.S.C.A. § 5109A; 38 C.F.R.           § 3.105(a). Thus, the Board may fairly adjudicate on the merits the Veteran's claim for CUE in a prior rating decision as it involves the instant matter.



Governing Laws, Regulations and Analysis

The general rule with regard to an award of increased compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o)(1) (2011). An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation. Otherwise, the effective date remains the date the claim is received. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The foregoing applies when the claimant has timely appealed from the RO rating decision assigning an effective date. However, this is not the case here. 

Records reflect that in December 2002 the RO considered and adjudicated the Veteran's claim for increased rating for bipolar disorder, deciding to award a higher evaluation from 30 to 50 percent, effective April 11, 2002 (the date of the claim for increase). The RO notified the Veteran of this decision through correspondence issued that same month. The Veteran did not then file a timely Notice of Disagreement (NOD) within one-year therefrom contesting any component of the RO's December 2002 rating decision, including the assigned effective date of the increased rating award. See 38 C.F.R. § 20.302(b) (a Substantive Appeal to be timely must be filed within 60 days of mailing of SOC, or remainder of one-year from notice of rating decision being appealed). Consequently, the December 2002 RO rating decision became final on the merits. See 38 U.S.C.A. § 7105(d).          

The Veteran now attempts to contest the assigned effective date for the receipt of a 50 percent evaluation, on the grounds that his service-connected psychiatric condition was at least 50 percent disabling for a substantial time period before  April 11, 2002. 

In this regard, the Court in its decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006) addressed the matter of the adjudication of claims for an earlier effective date for a VA benefit, where there is of record a prior final RO decision which considered and decided a claim for that identical benefit. In Rudd, the Court held that where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final RO rating decision, absent an attempt to vitiate the finality of that decision through an allegation of Clear and Unmistakable Error  in the decision, the claimant has merely raised a "freestanding" claim that cannot remove the finality of the decision which assigned the previous effective date. In sum, Rudd precludes a claimant from collaterally attacking the effective date of service connection assigned by a final RO rating decision.

As applied to the instant case, the Court's holding in Rudd prevents the Veteran from contesting the validity of the December 2002 RO rating decision to the extent it awarded an effective date of April 11, 2002 for a 50 percent disability evaluation. That decision may no longer be appealed. This notwithstanding, the Veteran's present claim does warrant closer inquiry based upon his supplemental allegation of CUE in a prior July 1980 RO rating decision that addressed the matter of the initial evaluation for service-connected bipolar disorder. That July 1980 rating decision was the decision originally awarding service connection and setting an initial disability evaluation of 10 percent. The merits of the Veteran's argument are discussed further below. As to application of the Rudd holding in full, however,  this case obviously does not fall within the category of one which must be dismissed without further factual inquiry, given the extant theory of CUE               to consider. 

Considering then the contention raised by the Veteran and his attorney that there manifested CUE in the RO's rating decision of July 1980 to award an initial disability evaluation no higher than 50 percent, the Board turns to the specific allegation they have raised. The alleged error essentially is that the RO failed to apply the proper regulation, under the then-applicable version of 38 C.F.R. § 4.131, requiring a minimum rating of 50 percent where the claimant had been discharged from military service due to a mental disorder. As a result, it is contended, the RO failed to properly award the full amount of compensation benefits due to the Veteran. 

The actual law as in effect at that time provided as follows:

	Certain mental disorders having their onset as an incident of battle or 
	enemy action, or following bombing, shipwreck, imprisonment, exhaustion, 	or prolonged operational fatigue may at the outset be designated as gross 	stress reaction, "combat fatigue," "exhaustion," or any one of a number of 	special terms. These conditions may clear up entirely, permitting the return 	to full or limited duty, or they may persist as one of the recognized mental 	disorders, particularly psychoneurotic reaction. If the mental disorder is 	sufficiently severe to warrant discharge from service, a minimum rating of 	50 percent will be assigned with an examination to be scheduled within           	6 months from discharge.

See 38 C.F.R. § 4.131 (1980).

The Board recounts the applicable law governing a CUE claim. As a general matter, previous RO decisions that were not timely appealed are final and binding on the veteran based on the evidence then of record and will be accepted as correct in the absence of CUE. The prior decision will be reversed or amended only where the evidence establishes this error. See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

CUE is defined as a very specific and rare kind of error. "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Court has indicated that a three-pronged test is used to determine whether CUE was in a prior decision: (1) it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;           (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and               (3) a determination that there was CUE must be based on the record and the law  that existed at the time of the prior adjudication in question. See Damrel v. Brown,         6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In order for an alleged error to constitute CUE, it must have consisted of an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts, not merely misinterpretation of the facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). A claim of CUE on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE. See Fugo, 6 Vet. App. at 43. 

A breach of VA's duty to notify and assist likewise does not constitute CUE.       See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994). This includes situations when the RO is alleged to have breached the duty to assist a veteran in obtaining relevant service medical records that may render a prior rating decision non-final, or another kind of "grave procedural error" ostensibly has occurred. Cook v. Principi, 318 F.3d 1334        (Fed. Cir. 2003) (en banc) (overruling Hayre v. West, 188 F.3d 1327, 1334        (Fed. Cir. 1999)). However, the failure to apply a relevant law or regulation is an appropriate subject for a claim of CUE. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson v. Brown, 5 Vet. App. 430, 433 (1993). 

Reviewing the July 1980 rating decision under consideration, the RO through this issuance established service connection for "manic depressive illness, manic type" with an initial 10 percent evaluation, from the effective date of June 13, 1979.      The assignment of a 10 percent disability evaluation recognized that while the Veteran had undergone psychiatric hospitalizations in January and March 1980,         he had recently been attending school as an art student and had experienced a good response, though considerable side effects to a medication regimen. (A temporary total evaluation for hospitalization also was assigned from January 23, 1980 to March 31, 1980, with a 10 percent schedular evaluation to resume thereafter.)        The RO's assignment of a June 13, 1979 effective date of service connection took into account that this was the date of receipt of the Veteran's original claim for service-connected disability compensation for a psychiatric disorder. Meanwhile, there was no direct mention or reference therein to the potential application of the provisions of 38 C.F.R. § 4.131. 

At the time of the prior decision, the evidence before the RO included the Veteran's service treatment records (STRs) and various reports of VA hospitalization. STRs which were then available to the RO begin with a March 1977 report from a Naval psychiatry center which indicated that the Veteran had just been evacuated there from Tripler Army Medical Center, a base hospital in San Francisco, where he had initially been admitted on February 7, 1977 exhibiting an acute onset of psychotic tendencies which were felt to be related to drug abuse. The Veteran admitted to taking various illegal drugs. He exhibited hallucinations and delusional systems. (Subsequent clinical records from this Naval facility explore his continued symptomatology and treatment modalities.) 

The report underlying May 1977 Medical Board proceedings observed that the Veteran had been admitted to the psychiatry service in March 1977 after being air evacuated from a military hospital with a diagnosis of paranoid psychosis. The history as obtained from the patient and his medical records was that he was initially admitted to a base hospital in February 1977 after he became acutely psychotic. At the time of his admission, he was restless and agitated, and unable to give a coherent account of the events leading to his hospitalization. Information was contradictory, and speech demonstrated loosening of association and at times flight of ideas. Affect was labile, demonstrating inappropriate laughter and tearfulness. After administration of anti-psychotic medication, he continued to demonstrate delusional thinking, and insight and judgment were grossly impaired. (A lengthy discussion of symptomatology and treatment modalities ensued.) According to the report, furthermore, prior to the onset of his psychotic illness, the Veteran was undergoing training for his first submarine cruise as a radioman. He acknowledged that several months prior to the onset of his psychotic symptoms he had been frightened that he would not be able to handle the responsibility at the time of his first cruise. A mental status exam now showed that the Veteran was alert, oriented and cooperative. Speech was logical, coherent and goal-directed. Affect seemed well-modulated and appropriate. He denied experiencing perceptual distortions such as hallucinations, delusions or ideas of reference or control. There was no gross defect of memory, abstraction, insight or judgment. 

The conclusion of the Medical Board report was that the Veteran was deemed unfit for duty due to a diagnosis of schizophrenia, paranoid type, moderate, improved. The level of disability was estimated at 10 percent. 

In a June 1977 letter from an evaluating military psychiatrist, it was stated that       the Veteran first began experiencing symptoms of paranoid schizophrenia after approximately 16 months of active duty. The Veteran had since undergone four months of intensive inpatient psychiatric treatment which included administration of relatively high doses of antipsychotic medication to control the symptoms of his schizophrenia. His inpatient treatment had resulted in a dramatic improvement in his condition, nonetheless, he would continue to need outpatient psychiatric follow-up and there was always the possibility of a future relapse. It was the psychiatrist's opinion that the Veteran would have a moderate amount of impairment in civilian life rather than the mild impairment as stated in his Medical Board. It was stated that the Veteran was depressed about the prospect of being discharged from service, and lacking confidence in his ability to adjust to civilian life, and thus it was felt that greater than a 10 percent rating was applicable.

Following discharge from military service, there is of record a May 1979 private social worker's clinical evaluation during which the Veteran reported having difficulty sleeping, being physically and emotionally exhausted, and being somewhat wound-up, which interfered with his studies and interpersonal relationships. He recounted the history of psychiatric treatment in service. It was observed that during the interview the Veteran had a tendency to ramble, and did appear to be somewhat anxious. He was referred for further treatment. A follow-up note from that same month documents that the Veteran reported regular contact with this treatment provider and described some improvement. (Later correspondence notes that the Veteran discontinued his treatment at this facility       in July 1979.)

On June 13, 1979, the Veteran filed a formal claim for VA compensation benefits due to a mental disorder.

A January 1980 private hospitalization report indicates that the Veteran had been admitted into the hospital in a state of agitation, confusion and disorientation.       He was treated by anti-psychotic medications, then discharged to a VA hospital.

The VA hospitalization report dated from January 28, 1980 to March 11, 1980 indicates that the Veteran had been admitted for having problems sleeping and with his emotions, dating his problems back to June 1977 while in service. He had recently been attending school as an art student and doing well, but had since been exhibiting bizarre behavior. As to the hospital course, the Veteran was treated with various anti-psychotic medications and eventually had a good response, although he had considerable side effects. He integrated well into the ward program and brought much of his artwork into the hospital to show. He was very concerned about getting out of the hospital and returning to school as he felt he was losing time. He was eventually discharged, to be followed at an outpatient center on his lithium. 

First and foremost in adjudicating the Veteran's claim for CUE within the July 1980 RO rating decision, the Board has reviewed the theory directly raised by the Veteran and his attorney, which is that the decision was the product of CUE through not having applied 38 C.F.R. § 4.131 (1980), the regulation that would warrant assignment of a minimum 50 percent evaluation for a service-connected psychiatric disorder. 

In light of applicable law, and based upon the complete evidence previously before the RO, the Board cannot conclude that the July 1980 RO rating decision was comprised of CUE through not having applied the identified regulation. Essential to the Board's finding in its regard, is that the very regulation which is cited as the basis for recovery, section 4.131 applies only to circumstances under which service connection is granted following a precipitating incident of participation in combat, or otherwise pronounced stressful circumstances attributable to in-service duties. Under the literal wording of the regulation, the underlying basis for the mental disorder in question must have been an "incident of battle or enemy action, or following bombing, shipwreck, imprisonment, exhaustion, or prolonged operational fatigue." See 38 C.F.R. § 4.131 (1980). In the present case, there are no factual circumstances to demonstrate this criterion was met. In the psychiatric hospitalization summary available through the Veteran's service treatment records, it is simply stated that the Veteran in February 1977 developed an acute onset of psychotic symptoms which were initially believed to be related to drug abuse. Meanwhile, the May 1977 Medical Board report refers to an initial admission to a military hospital after the Veteran became psychotic, and while not overtly mentioning any instance of drug abuse, nonetheless does not describe precipitating circumstances before the onset of mental illness that would be consistent with the application of section 4.131. Apart from service treatment records (STRs), the post-service VA and private medical records that were available to the RO at the time of its July 1980 rating decision do not identify any stressful military event that preceded the in-service mental disorder diagnosis. Meanwhile, the available service records from that time do not substantiate participation in combat with enemy forces, nor was the Veteran claiming this was the case. There is effectively no basis from the medical history or the Veteran's own assertions upon which to find that the Veteran's in-service manifestation of mental illness was induced by the trauma of participation in a military confrontation, or other similarly traumatic precipitating incident. Consequently, the provisions of 38 C.F.R. § 4.131 cannot be said to apply in this instance, and the RO's discretion not to apply this regulation thus did not rise to the level of CUE in the decisional outcome.  

(Parenthetically, the Board observes that under more recent caselaw, in a case similar to the instant one, the provisions for mandatory assignment of a 50 percent evaluation would also not apply given that the effective date of service connection for a psychiatric disorder was more than one-year post service discharge. In its decision of Dodge v. Brown, 5 Vet. App. 6 (1993) (per Curiam order), the Court held that when the effective date of service connection is not the day after service discharge but is more than one year after service discharge, the provisions of the prior 38 C.F.R. § 4.131 are not applicable. The Board recognizes that here, the RO in July 1980 obviously did not have the Dodge decision before it.)

Accordingly, the Board finds that the July 1980 RO rating decision was not the product of CUE considering the express grounds of recovery raised by the Veteran and his attorney, which is the aforementioned allegation of failure to properly apply 38 C.F.R. § 4.131 (1980). As indicated, there is insufficient basis to conclude that the underlying circumstances that led to the onset of mental illness met the criteria for direct application of that regulation, and therefore no grounds upon which to ascertain legal error.

The above all notwithstanding, the Board has next undertaken its own analysis of the validity of the July 1980 RO rating decision taking into consideration not only the grounds of recovery raised, but also the general propriety of the July 1980 assignment of an initial evaluation of 10 percent pursuant to the provisions of the VA Rating Schedule. During the course of the appeal neither the Veteran nor his attorney has raised outright the contention that the governing rating criteria were simply inaccurately applied in July 1980 in arriving at a 10 percent initial evaluation. While this argument was not expressly raised, the Board will nonetheless address the point. The Board is well aware that generally, where a claimant has any form of representation, the standard upon which the Board will assist with the construction of a claim advanced is more stringent. Regardless,        the Board will provide for a liberal construction of the Veteran's CUE claim in this instance. See generally, Canady v. Nicholson, 20 Vet. App. 393, 402 (2006). 

In proceeding to consider the question of whether the VA Rating Schedule was properly applied in the July 1980 RO rating decision, the Board ultimately finds error in the failure to assign a 30 percent disability evaluation. For reference purposes, the rating criteria as they existed in July 1980 are set forth below. 

Under the VA Rating Schedule as in effect in 1980, a 10 percent rating was warranted when the psychiatric symptoms were less than the criteria for the 30 percent rating, with emotional tension or other evidence of nervousness productive of mild social and industrial impairment.

A 30 percent evaluation corresponded to definite impairment in the ability to establish or maintain effective and wholesome relationships with people.               The psychoneurotic symptoms would result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment. 

A 50 percent evaluation corresponded to when the ability to establish and maintain effective or favorable relationships with people is considerably impaired. By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels would be so reduced as to result in considerable industrial impairment. 

A 70 percent evaluation corresponded to when ability to establish and maintain effective or favorable relationships with people is severely impaired.                       The psychoneurotic symptoms would be of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

As to a 100 percent evaluation, this required that the attitudes of all contacts except the most intimate would be so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to maintain or retain employment. 

See 38 C.F.R. § 4.132 (1980). 

(At this time, there was no case law or other precedent interpreting the foregoing.  In 1993, a General Counsel opinion was issued which concluded that the term "definite" is to be construed as "distinct, unambiguous, and moderately large in degree." It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large." VAOPGCPREC 9-93 (1993)). 

Having reviewed and applied the VA rating criteria to the case at hand, the Board is of the opinion that there was manifest error in the RO's July 1980 determination of the appropriate initial disability evaluation for the Veteran's service-connected psychiatric disorder. Essentially, the failure to properly apply the rating criteria as it was set forth is the manifest legal error in this instance. The VA Rating Schedule listed a 30 percent evaluation as applicable to "definite impairment in the ability to establish or maintain effective and wholesome relationships with people" (emphasis added), with "psychoneurotic symptoms [which] result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable industrial impairment." See again, 38 C.F.R. § 4.132 (1980). In the Board's present judgment, there is more than sufficient medical evidence which was of record at the time of the July 1980 RO rating decision as to easily warrant the assignment of the next higher disability rating, from the assigned 10 percent to a higher 30 percent rating. Crucial to the Board's determination in this regard is that the Veteran underwent psychiatric hospitalization at a VA facility through the middle of March 1980 for symptoms and treatment associated with his service-connected mental disorder.  The RO's July 1980 rating decision considered this same fact, and apparently reasoned that the Veteran though hospitalized, demonstrated a continued improvement throughout and up until the end of hospitalization. What the Board finds to be an unavoidable inference from a nearly 45-day period of psychiatric hospitalization, however, is that the Veteran had "definite" psychiatric impairment, with attendant reduction in initiative, flexibility, and efficiency. The Board does not recognize how any mental disorder that could warrant such intensive treatment would correspond to a lesser, far more mild degree of severity contemplated by a        10 percent evaluation. The fact remains that even with improvement of the Veteran's condition with extended hospitalization, he had a serious impairment that even by the hospitalization summary itself required continuous monitoring. 

Contributing to the Board's finding on this point, is the June 1977 letter from a treating military psychiatrist who disagreed with the findings of the in-service     Medical Board report that assigned a 10 percent level of impairment. According to this psychiatrist, the Veteran had already undergone four months of intensive inpatient treatment with administration of high doses of antipsychotic medication. While treatment had resulted in dramatic improvement, there was a continued need for outpatient monitoring, and moreover a prognosis of moderate impairment in civilian life which it was felt justified more than a 10 percent rating. The Board considers this evidence further demonstrative of the fact that the Veteran had a chronic and serious level of impairment, regardless of the periodic and genuine improvement made during a period of inpatient treatment. 

Ultimately it is the incident of hospitalization in January through March 1980, with additional support provided from the in-service psychiatrist's letter, upon which   the Board concludes that there was CUE in the failure to assign a 30 percent disability rating in this case. In so finding, the Board is mindful of the principle in CUE claims that mere disagreement with how a prior adjudicator evaluated the facts under the law cannot rise to the onerous burden of CUE. That having been said,        the Board finds that the circumstances of this case show such a pronounced measure of evidence weighing against the RO's decision to assign a 10 percent initial evaluation, and in favor of the next higher 30 percent evaluation, that the failure to take the latter course was a misapplication of the rating criteria. There are no plausible grounds to find other than that at minimum the Veteran demonstrated "definite" impairment given his recent extended inpatient treatment history. 

Accordingly, there was error present within the July 1980 RO rating decision inasmuch as it did not assign an initial disability evaluation of 30 percent under the prevailing law and regulations. The Board also takes into account the practical implications of this decision as it concerns the Veteran's entitlement to increased disability compensation. Review of the file shows that historically, it was not until a July 1996 RO rating decision that the Veteran's compensation for service-connected psychiatric disability was raised from 10 to 30 percent, which was accomplished effective January 22, 1996. Given the Board's finding above of CUE in the nonassignment of a 30 percent evaluation in July 1980 (to take effect initially on June 13, 1979), however, the award history now changes. The RO in theory now could assist in filling in the gaps as to appropriate disability rating from June 13, 1979 through January 21, 1996. See generally, West v. Brown, 7 Vet. App. 329, 332 (1995) ("when, as in this case, there is a reversal on the question of service connection on appeal by the BVA, the case is, necessarily, returned for adjudication of the other essential elements."). 

For these reasons, the Board at first determines that the actual CUE argument raised by the Veteran and his attorney with the July 1980 RO rating decision is unsupported by the evidence, and does not warrant the retroactive assignment of a 50 percent disability evaluation (applying the former version of 38 C.F.R. § 4.131). This notwithstanding, upon more direct consideration of whether the VA Rating Schedule as to the evaluation of mental disorders was properly applied, the Board does find manifest error in the failure to award a higher initial evaluation of                30 percent. Thus, CUE in the July 1980 RO rating decision is found, and a higher evaluation of 30 percent from the initial effective date of service connection is awarded retroactively. The appeal to this extent is granted.


ORDER

An effective date prior to April 11, 2002 for an award of a 50 percent evaluation for bipolar disorder, including due to CUE in a July 1980 RO rating decision, is denied.

There was CUE present within the July 1980 RO rating decision to the extent not having assigned a 30 percent initial evaluation for the Veteran's service-connected psychiatric disability. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


